IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40657




MICHAEL T. JONES,

                                          Plaintiff-Appellant,

versus

JOHNNY M. MILES; EVELYN CASTRO, Sergeant;
NOE V. BOTELLO,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-00-CV-163
                       --------------------

                         December 22, 2000
                     ON PETITION FOR REHEARING



Before   SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael T. Jones, Texas prisoner No. 419729, has petitioned

for panel rehearing of this court’s affirmance of the district

court’s dismissal of a civil rights complaint as frivolous

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii).    Appellant’s

petition for rehearing is GRANTED and the prior opinion is

MODIFIED to add the following:


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40657
                                  -2-

     Jones’s allegations of retaliation fail to establish that

Sergeant Miles retaliated against Jones because of his exercise

of a constitutional right.    McDonald v. Steward, 132 F.3d 225,

231 (5th Cir. 1998).   Jones’s personal belief that he is the

victim of retaliation is inadequate to establish a constitutional

violation.   Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir.

1997).

     AFFIRMED.